         Case: 3:21-cv-00058-wmc Document #: 4 Filed: 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 SOPHEA MOUTH ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 21-cv-58-wmc
 LARRY FUCHS,

         Defendants.


        Petitioner Sophea Mouth seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than February 17, 2021. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately July 27, 2020 through the date

of the petition, January 27, 2021.




                                            ORDER

        IT IS ORDERED that:

                1.     Petitioner Sophea Mouth may have until February 17, 2021, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
        Case: 3:21-cv-00058-wmc Document #: 4 Filed: 01/27/21 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before February 17, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 27th day of January, 2021.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
